                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DUSTIN PATRICK CURTIS,                             )
                                                   )
               Plaintiff,                          )
                                                   )
       V.                                          )           No. 4:19-cv-1810-SNLJ
                                                   )
TED HOUSE, et al.,                                 )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Dustin Patrick Curtis, an inmate

at the St. Charles County Department of Corrections, for leave to commence this civil action

without prepayment of the required filing fee. Having reviewed the motion and the financial

information therein, the Court has determined to grant the motion, and assess an initial partial

filing fee of $4.00. See 28 U.S.C. § 1915(b)(l). Additionally, for the reasons discussed below,

the Court will dismiss the complaint, without prejudice.

                                           28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court will assess an initial partial filing fee and after

payment of that fee, the prisoner will be required to make monthly payments of 20 percent of the

preceding month' s income credited to his account. 28 U.S.C. § 1915(b)(2). The agency having

custody of the prisoner will forward these monthly payments to the Clerk of Court each time the

amount in the prisoner' s account exceeds $10.00, until the filing fee is fully paid. Id.
        In the instant motion, plaintiff avers he receives $20 per month. The Court will therefore

assess an initial partial filing fee of $4.00, which is twenty percent of plaintiff's average monthly

deposit. Any claim that plaintiff is unable to pay that amount must be supported by a certified

copy of plaintiff's institution account statement.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it "lacks an arguable basis in either law or fact. " Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face. " Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson' s claim to be considered

within the proper legal framework. " Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
                                                     2
623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                              Background

       Review of the State of Missouri ' s online docketing system shows that plaintiff is

a defendant in a criminal case that is currently pending in the Circuit Court for St. Charles

County. See State v. Dustin Patrick Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018). In

that case, plaintiff is facing charges of kidnapping, rape or attempted rape, domestic assault, and

unlawful use of a weapon. The Honorable Ted House, who is named as a defendant in the instant

matter, is the presiding judge.

                                         The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Judge House, the St.

Charles County Circuit Court, Sarah Hunter, Tammy Smiley and Dr. Lisa Mathews. Plaintiff

sues the defendants in their official and individual capacities. His claims arise under the Sixth

Amendment. He alleges as follows.

       Judge House ordered plaintiff to undergo a mental health examination to determine his

competency to stand trial. Plaintiff filed a motion asking that his lawyer be present during the

examination, but Judge House neither granted nor denied it.

       On March 27, 2019 plaintiff was transferred to the Department of Mental Health. He

gave defendant Smiley a copy of a "Notice of Intent to Remain Silent and Request for Counsel,"

but Smiley failed to take the steps necessary to ensure his lawyer was present during the

examination. Defendant Hunter was assigned to be plaintiffs caseworker. Plaintiff gave her a



                                                 3
copy of the "Notice of Intent to Remain Silent and Request for Counsel," but she failed to take

the steps necessary to ensure his lawyer was present during the examination. On June 6, 2019,

Dr. Mathews performed the examination. Plaintiff asked her if she had read his "Notice of Intent

to Remain Silent and Request for Counsel." She said she had, and proceeded with the

examination even though plaintiff's lawyer was not present.

       Plaintiff repeatedly alleges that the defendants violated his constitutional right to have his

lawyer present during the mental health examination. He seeks $1 million in damages.

                                            Discussion

        Plaintiff brings this action pursuant to 42 U.S .C. § 1983, which was designed to provide

a "broad remedy for violations of federally protected civil rights." Monell v. Department of

Social Services, 436 U.S. 658, 685 (1978). Section 1983 provides no substantive rights; it merely

provides a remedy for violations of all "rights, privileges, or immunities secured by the

Constitution and laws [of the United States]." 42 U.S.C. § 1983 ; see also Albright v. Oliver, 510

U.S. 266, 271 (1994) (42 U.S.C. § 1983 "merely provides a method for vindicating federal rights

elsewhere conferred"). To state a claim under 42 U.S.C. § 1983, a plaintiff must establish: (1) the

violation of a right secured by the Constitution or laws of the United States, and (2) that the

alleged deprivation of that right was committed by a person acting under color of state law. West

v. Atkins, 487 U.S. 42, 48 (1988).

       Plaintiffs claims against all of the defendants are solely premised upon their failure to

ensure his lawyer was physically present during the mental health examination. Plaintiff makes

no allegations that can be understood as alleging he was denied counsel at a time he was

confronted by the procedural system or by the prosecuting attorney, or with respect to a decision

requiring legal advice such as whether to submit to the examination or the end to which the



                                                 4
examiner' s findings could be used. Instead, plaintiff focuses on the fact his lawyer was not

physically present during the examination itself. The only conceivable role for counsel in that

situation would have been to observe. The Sixth Amendment does not guarantee any right to the

physical presence of defense counsel at a government mental health evaluation of a criminal

defendant. US. v. Byers, 740 F.2d 1104, 1119 (D.C. Cir. 1984); see also US. v. Trapnell, 495

F.2d 22, 24 (2d Cir. 1974) (citing U S. v. Baird, 414 F.2d 700, 711 (2d Cir. 1969)). Because

plaintiffs allegations fail to establish the violation of a right secured by the Constitution or laws

of the United States, he has failed to state a claim under§ 1983 .

          Even if it could be said plaintiffs allegations established the violation of a federally-

protected right, this Court would abstain from exercising jurisdiction over his claims pursuant to

the Younger 1 doctrine. Under Younger, federal courts should abstain from exercising their

jurisdiction if there is an ongoing state proceeding that implicates important state interests and

provides an adequate opportunity to raise any relevant federal questions. Tony Alamo Christian

Ministries v. Selig, 664 F.3d 1245, 1249 (8th Cir. 2012), Cormack v. Settle-Beshears, 474 F.3d

528, 532 (8th Cir. 2007). Clearly, plaintiffs ongoing state criminal proceedings implicate

important state interests, as the State has an important interest in enforcing its criminal laws.

Further, plaintiff can raise his Sixth Amendment claims in those proceedings. Finally, this Court

detects no bad faith, harassment, or some extraordinary circumstance that would make abstention

inappropriate. See Gillette v. N Dakota Disc. Bd. Counsel, 610 F.3d 1045, 1046 (8th Cir. 2010).

          After carefully reading and liberally construing the complaint, the Court concludes that

plaintiffs allegations fail to state a claim under 42 U.S.C. § 1983, and that even if they did, the

Court would abstain from considering them pursuant to the Younger doctrine. Plaintiff is clear

about the claims he wishes to bring, and it is apparent that the problems with the complaint could

1
    Younger v. Harris, 401 U.S. 37 (1971).

                                                  5
not be cured by permitting plaintiff to file an amended pleading. The Court will therefore dismiss

this action at this time pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       According! y,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis (ECF

No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $4.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 2)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   /,ft.. day of September, 2019.




                                                  STEPl-ffiN.LIMBA GH,JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                  6
